Carter, J.,
dissenting.
The opinion of the majority shows that defendant dumped quantities of earth and rock into the south channel of the Platte river near its plant. It also shows that, at the time of the high water which caused the damage, there was an abnormal flow of ice. That an ice jam was formed is not disputed. The opinion recites that as a result of the ice jam the water of the river was backed up and caused to flow north of Cornish Island and through plaintiff’s land, causing the damage of which complaint is made. The opinion does not show that any witness saw where the ice jam commenced to form. There is no expert testimony that the piling of the débris on the south side of the river caused the ice jam. On the contrary, three expert witnesses testified that defendant’s operations had nothing to do with the flood or the damaging of plaintiff’s property. The logic of the majority opinion seems to be that because débris was piled along and in the river, and subsequently an ice jam formed and a flood occurred causing plaintiff’s damage, defendant’s operations must have been the cause. Disregarding entirely the evidence of the experts to the contrary, I submit that the finding of liability, so far as the opinion of the majority is concerned, is based wholly on speculation and conjecture. Whether the cause of the ice jam was an abnormal flow of ice, or other obstructions in the river, or defendant’s operations, has not been established by the evidence. The burden of proof was on the plaintiff to establish liability. The recitations in the majority opinion do *74not show that plaintiff maintained the burden that the law. casts upon him. Under our holding in Welsh v. Platte Valley Public Power and Irrigation District, 135 Neb. 441, 282 N. W. 385, when applied to the facts as stated in the majority opinion, plaintiff is not entitled to recover. If the facts stated in the majority opinion are sufficient to sustain a judgment, this defendant is subject to suit for all the damage done by the Platte river not only at the time in question, but every time damage is caused by an ice jam or high water at or near defendant’s plant. That the law should fix such a liability by speculation, conjecture and supposition seems incredible to me. For these reasons I cannot agree with the opinion of the majority that liability has been established.